Case 0:20-cv-60719-WPD Document 167 Entered on FLSD Docket 08/17/2021 Page 1 of 15




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                              FORT LAUDERDALE DIVISION

    ITAMAR MEDICAL LTD.,                     Case No. 20-60719-CIV-
                                             DIMITROULEAS/SNOW
               Plaintiff,
    v.

    ECTOSENSE NV, and
    VIRTUOX, INC.
               Defendants      /

         ECTOSENSE’S REPLY IN SUPPORT OF ITS FACTUAL SUBJECT MATTER
                  JURISDICTION MOTION TO DISMISS ITAMAR’S
                        "THIRD-AMENDED" COMPLAINT




                                         1
Case 0:20-cv-60719-WPD Document 167 Entered on FLSD Docket 08/17/2021 Page 2 of 15




          Itamar attacks Ectosense's 12(b)(1) motion by mischaracterizing: (1) the applicable law in

   the 11th Circuit; (2) the facts of this case; (3) the applicable law governing the interplay between

   amendments and standing; and (4) a host of cases from outside the 11th Circuit, with zero

   relevance—they facially apply a rule the 11th Circuit doesn't. Itamar also invites the Court to draw

   a factual inference Itamar knows is false. This lawsuit should be dismissed. The Court should

   award Ectosense attorney's fees and costs.

          A.      Itamar Misstates Basic Article III Standing Law, and Improperly Applies the
                  Rule a Party Can Amend their Pleadings to Cure Defects in Allegations.

          Itamar confuses timely amendment of pleadings to cure a defect in allegations—which is

   proper—with trying to retroactively cure a lack of standing when the suit was originally filed.

   Itamar also suggests what is required by the Lanham Act to establish Article III standing, does not

   really address subject matter jurisdiction. Itamar cites cases from far-flung jurisdictions that don't

   matter, because Itamar doesn't like the 11th Circuit's (and this Court's) holdings that "use in

   commerce" is jurisdictional, and the "use in commerce" Lanham Act definition applies throughout

   the Lanham Act. No one cares what a Court in Oklahoma did. The Court can safely ignore the

   several pages of Itamar's brief discussing non-binding opinions, and inapplicable law.

          A plaintiff has the burden of proof, and must defend subject matter jurisdiction when

   challenged— bare recitations of legal elements, or statements like "there is a federal question

   involved" are not sufficient.      Johnson v. Ocwen, 2009 WL 10697370, at *1 (S.D. Fla.

   2009), aff'd, 374 F. App'x 868 (11th Cir. 2010)(affirming J. Dimitrouleas).When Lanham Act

   jurisdiction is factually challenged, a plaintiff is required to come forward with evidence of the

   plaintiff's standing. "A mark is 'used in commerce when (1) the mark is placed in any manner on

   the goods or their containers or the displays associated therewith or on the tags or labels affixed

   thereto and the goods are sold or transported in commerce." GhostBed v. Casper, 2018 WL


                                                     2
Case 0:20-cv-60719-WPD Document 167 Entered on FLSD Docket 08/17/2021 Page 3 of 15




   2213002, *4 (S.D. Fla. 2018)(J. Dimitrouleas). The party asserting "use in commerce" occurred at

   a certain time "bears the burden of showing [it]." Id. "[Defendant] argues that Plaintiff has

   introduced no evidence that it ever used the [Plaintiff's] mark. The Court agrees." Armour Grp.,

   Inc. v. Labock, 2012 WL 12837289, at *4 (S.D. Fla. 2012)(J. Dimitrouleas)(allegations did not

   sufficiently describe details of "use in commerce."). See also, Martinick v. Media, 2013 WL

   12049084, at *3 (S.D. Fla. 2013) (J. Dimitrouleas)(dismissing pleadings insufficiently alleging

   trademark "use"); Pentair v. Superior, 2013 WL 12091625, at *2 (S.D. Fla. 2013)(J.

   Dimitrouleas)(dismissing due to insufficient "use in commerce" allegations; requiring party to

   plead where and when infringement took place);

          Itamar argues the Court cannot look beyond the four corners of the pleadings to rule on

   Ectosense's 12(b)(1) motion to dismiss, because the 12(b)(1) motion attacks jurisdiction by

   attacking something which is an element of the claim. Itamar argues the Court must ignore

   extrinsic documents, and instead, must accept Itamar's allegations of "use in commerce" as true.

   This badly misreads the cases cited by both parties. Itamar is also expressly relying exclusively on

   non-binding opinions, almost all from other Circuits, despite knowing the 11th Circuit follows a

   different rule. It doesn't matter what the Ninth Circuit, or the District Court of Oklahoma, or the

   Western District of New York think. Itamar should not even be suggesting the Court read those

   cases, especially to the extent they directly conflict with 11th Circuit law. Itamar ignores what

   appears to be the uniform rule in the 11th Circuit— the "use in commerce" requirement is

   considered jurisdictional, and the 11th Circuit and Florida district courts allow factual subject-

   matter jurisdiction attacks on Lanham Act claims. If Itamar wanted to apply California, New York,

   or Oklahoma precedent, Itamar should have tried to file its lawsuit in a different venue.




                                                    3
Case 0:20-cv-60719-WPD Document 167 Entered on FLSD Docket 08/17/2021 Page 4 of 15




          This Court has ruled on similar issues, and accepted that the 11th Circuit views "use in

   commerce" as jurisdictional. Select v. Richeson, 2011 WL 13135114, at *6 (S.D. Fla. 2011)(J.

   Dimitrouleas)(applying "use in commerce" requirements to trademark infringement; dilution; and

   false advertising, and to establishing trademark rights through prior use). Chanel v. Mason, 2006

   WL 8432246, at *2 (S.D. Fla. 2006)(J. Dimitrouleas)(holding "use in commerce" satisfied, where

   goods at issue bore protected marks and were shipped in connection with transaction).

          Itamar provides exactly one case from Florida supporting its claims that "use in commerce"

   is not jurisdictional— BTG v. Bag2Go, 193 F.Supp.3d 1310 (S.D. Fla. 2016). There is a reason

   Itamar could only find one case. BTG can safely be categorized as an aberration. It is far and away

   from the mainstream as to how courts in the 11th Circuit interpret the phrase "use in

   commerce."The BTG court asserts "the Eleventh Circuit expressed hesitation about whether 1127's

   definition of 'use in commerce' applied in the infringement context[.]" Id. At 1322 (citing N. Am.

   Med. Corp. v. Axiom, 193 F.Supp.3d 1310, 1321 (S.D. Fla. 2016)). The Axiom court acknowledged

   "use in commerce" applied to trademark infringement claims, but pointed out in dicta the definition

   of "use in commerce" as applied to trademark infringement, potentially contemplated something

   different than how that term is used in 11 U.S.C. § 1127. The Axiom court still appears to have

   applied the "use in commerce" definition under 11 U.S.C. § 1127 to its facts, however. Axiom's

   holding is unremarkable; when a Defendant is sued for attaching misleading "meta tags" to a

   website that in fact offers and ships goods in U.S. commerce, "use in commerce" in connection

   with goods is satisfied. Id. Axios also warns it should not be used as precedent: "use of [trademarks

   in hidden] meta tags [on websites] constitutes a 'use in commerce' . . . under the facts of this case."

   Axiom, 522 F.3d at 1220. Itamar is applying dicta from the footnote of an opinion expressly

   limiting its holding to its facts— next to another footnote explaining Axios is not even factually on



                                                     4
Case 0:20-cv-60719-WPD Document 167 Entered on FLSD Docket 08/17/2021 Page 5 of 15




   point, because it distinguishes the conduct involved there, from the exact type of conduct at issue

   here. Itamar uses Axiom to explain the 11th Circuit has its doubts as to what "use in commerce"

   means in the infringement setting, but Axios applied the "use in commerce" test used in connection

   with goods under 15 U.S.C. § 1127. Moreover, Axiom guts Itamar's argument that "use in

   commerce" is not jurisdictional, because it states, "use in commerce [i]s a jurisdictional

   prerequisite."Id. At n.5 (citing Planetary Motion v. Techsplosion, 261 F.3d 1188, 1194-95 (11th

   Cir. 2001)). Finally, Axiom facially explains it is limited to hidden meta tags causing misleading

   descriptions under the facts of that case, and provides that websites of the type Itamar complains

   of do not satisfy "use in commerce." "[O]ur holding is narrow, and emphasize what kind of case

   and kind of facts are not before us . . . [t]his is . . . not a case where the defendant's website includes

   an explicit comparative advertisement[.]" Id. At n.10.

           B.      The 11th Circuit Allows Attacks on Lanham Act Subject-Matter Jurisdiction
                   Through a 12(b)(1) Motion to Dismiss, Regardless of Any Overlap Between
                   Jurisdiction and the Elements.

           Next, Itamar argues the Court cannot grant a 12(b)(1) motion, if the motion is attacking

   jurisdiction by attacking an element of the cause of action. "Use in commerce" (as to goods)

   examines whether a mark is applied to a product which is then transported or sold in commerce.

   While a lack of "use in commerce" necessarily would mean a lack of redressable injury, the "use

   in commerce" element of a Lanham Act claim is conceptually distinct from whether a plaintiff has

   damages. As is the case with respect to other arguments from Itamar, Itamar does not cite any

   binding authority, or even any persuasive Lanham Act cases from the 11th Circuit or Florida

   district courts. No one arguing 11th Circuit law usually cares what the Southern District of Ohio

   or Eastern District of Michigan held. The fact Itamar has to resort to pulling non-binding opinions

   that expressly contradict 11th Circuit precedent is informative with respect to the strength of

   Itamar's position. The Court must apply cases from the 11th Circuit if there is binding precedent,
                                                       5
Case 0:20-cv-60719-WPD Document 167 Entered on FLSD Docket 08/17/2021 Page 6 of 15




   and the Court should otherwise look to the approach of other Florida district courts. The 11th

   Circuit has upheld subject-matter jurisdiction dismissals of Lanham Act claims on the exact

   grounds argued by Ectosense, here— Itamar cannot establish "use in commerce" sufficient to

   invoke the Lanham Act. Int'l Cafe, S.A.L. v. Hard Rock Cafe, 252 F.3d 1274, 1279 (11th Cir.

   2001)(explaining use in commerce with respect to extraterritorial conduct requires shipment of a

   good). "The district court correctly dismissed Plaintiff's complaint for lack of subject-

   matter jurisdiction." Id. at 1279. The Supreme Court, as to Lanham Act jurisdiction, agrees

   jurisdiction is met as to a foreign Defendant if the Defendant ships goods within the United States.

   Steele v. Bulova Watch Co., 344 U.S. 280, 286 (1952). The Southern District of Florida still

   recognizes that "use in commerce" implicates subject-matter jurisdiction.               Chanel v.

   HandbagStore, 2021 WL 3060329, at *6 (S.D. Fla. 2021)(citing 11th Circuit opinion), report and

   recommendation adopted, Chanel v. Handbag, 2021 WL 3053396 (S.D. Fla. 2021).

          C.      Itamar Fails to Appreciate the Importance of the Commerce Clause Itself.

          Itamar does not grasp the importance of the Commerce Clause analysis in Ectosense's

   motion. Itamar basically "pooh poohs" the whole topic. Itamar shouldn't have. This Court agrees

   with Ectosense post-Lopez Commerce Clause analysis requires a "commercial" transaction or

   exchange for value, by using the good with the mark "in commerce."Plaintiffs must allege "use [of

   the mark] is commercial and in commerce." Chanel, Inc. v. Mason, 2006 WL 8432246, at *3 (S.D.

   Fla. 2006)(J. Dimitrouleas). This Court's reference to the requirement that activity be

   "commercial" and "in commerce" for purposes of jurisdiction is a clear reference to Lopez, which

   explained that the Commerce Clause cannot be used to regulate activities that are either not

   "commercial," or not "in commerce." U.S. v. Lopez, 514 U.S. 549, 560, 561 (1995).

          And, this is important because of what Itamar points out— that Congress routinely states

   it intends the scope of the Lanham Act to be as broad as allowed by the Commerce Clause. Because
                                                    6
Case 0:20-cv-60719-WPD Document 167 Entered on FLSD Docket 08/17/2021 Page 7 of 15




   Lopez places limits on the Commerce Clause, those limits are transposed and function as limits on

   Lanham Act jurisdiction. Ectosense makes the exact arguments contemplated by Chanel's

   recitation of the requirements of "commercial" activity "in commerce." Ectosense argued Itamar

   did not sue for any activity that was "commercial," and Ectosense argued that because it did not

   engage in transactional conduct or an exchange of value, the "in commerce" requirement could not

   be satisfied. Itamar fails to address this Ectosense argument. Courts now follow Lopez and its

   progeny, disregarding overbroad statements from Congress about the scope of Commerce Clause

   power, in the Lanham Act setting. See, e.g., Combe v. Dr. Aug. Wolff GmbH, 309 F. Supp. 3d 414,

   419 (E.D. Va. 2018)(disregarding Lanham Act legislative history).

          D.      Itamar Cannot Overcome Ectosense's Evidence Negating Standing, So Itamar
                  Tries to Distract the Court With Irrelevant Allegations.

          Itamar cannot establish pre-suit "use in commerce" leading to an injury as a factual issue;

   Itamar's allegations are also problematic as a pleading issue, because Itamar did not sufficiently

   allege actionable uses by Ectosense. Ectosense also does not have to accept Itamar's allegations

   as true. Ectosense's Declaration explains it would be impossible for Itamar to have standing when

   it filed the lawsuit. Ectosense had not sold a single good to U.S. consumers. Ectosense's declaration

   also corrects gross misstatements of fact from Itamar. As a result, Itamar is actually asking the

   Court to ignore evidence of a lack of standing upon filing, by holding the defect was cured as a

   result of later events. There is no applicable bar on reviewing extrinsic documents on a 12(b)(1)

   motion. Itamar should concede this in candor, as opposed to asking the Court to ignore existing

   facts negating Itamar's demonstrably false allegations— for a second time in ruling on a motion to

   dismiss. Itamar abused the judicial process, and seeks to perpetuate its illusory jurisdiction.

          A Plaintiff that does not have sufficient evidence to demonstrate standing should disclose

   that to the Court— not mislead the Court by suggesting "use in commerce" can be satisfied simply

                                                     7
Case 0:20-cv-60719-WPD Document 167 Entered on FLSD Docket 08/17/2021 Page 8 of 15




   by accepting Itamar's false allegations of fact it uses to support "use in commerce."Sream v. Habsa,

   2018 WL 1463655, at *1 (S.D. Fla. 2018)(J. Dimitrouleas)(dismissing claims; "Plaintiff's response

   concedes . . . it lacks sufficient evidence to establish standing for [trademark infringement and

   counterfeiting]"). Itamar is not just failing to candidly volunteer it had no damages and could not

   establish "use in commerce" before filing this case. Itamar is bold enough to use the same tactic it

   used for the last motion to dismiss— suggest to the Court it accept a legal proposition Itamar

   knows will cause the Court to draw an incorrect factual inference. While one would hope Itamar

   would be forthcoming and candid, one would expect Itamar would refrain from intentionally

   leading the Court to an incorrect conclusion. But that is exactly what Itamar is doing, for a second

   time. Misleading the Court on a material jurisdictional standing issue merits severe sanctions.

   Martin v. Automobili, 2000 WL 36745514, *2 (S.D. Fla. 2000) report and recommendations

   adopted, 2000 WL 36745512 (J. Dimitrouleas), aff'd, 307 F.3d 1332, n.2 (11th Cir. 2002). That

   is "outrageous" conduct. Id. at *2. Delaying Defendants' discovery of lack of standing represent

   improper "efforts to delay, thwart, suppress, and protract discovery. . . deliberate[ly]." Id. "[T]he

   court rejects [the] contention . . . Plaintiff should be allowed to fraudulently deceive this Court and

   the opposing parties, and then be allowed to merely patch up the defects in his case when his

   deception comes to light. This vexatious tactic drains judicial resources as well as those of

   opposing parties, who must expend their energies uncovering Plaintiff's deception." Id.

          Itamar conflates timely amendments of defects in allegations—which are proper—with

   attempts to retroactively create standing that did not exist at the outset, which are improper. Itamar

   ignores cases correctly explaining the prohibition on creating standing retroactively, then argues

   the Court shouldn't look at the Original Complaint at all— it should only look at the Third

   Amended Complaint. Itamar is trying to avoid the application of a rule it knows is dispositive as



                                                     8
Case 0:20-cv-60719-WPD Document 167 Entered on FLSD Docket 08/17/2021 Page 9 of 15




   to whether jurisdiction exists. It was impossible for a Lanham Act claim to exist when it filed this

   lawsuit, because Itamar knew Ectosense had not sold a single good to U.S. consumers.

          "[S]tanding must be determined as of the time at which the plaintiff's complaint is filed[.]

   [W]e should not speculate concerning the existence of standing[.] [W]e lack the power to create

   jurisdiction by embellishing a deficient allegation[.]" GhostBed, 2018 WL 2213002, *6 (S.D. Fla.

   2018)(J. Dimitrouleas)(citing DiMaio v. DNC, 520 F.3d 1299, 1301 (11th Cir. 2008)). "[E]ach

   element must be supported in the same way as any other matter . . . plaintiff bears the burden of

   proof, i.e., with the manner and degree of evidence required at [every] stag[e] of the

   litigation."Lujan v. Defs. of Wildlife, 504 U.S. 555, 560-61, n.5 (1992). "Article III requires [a]

   claim be live . . . when [plaintiff] first brings suit [and] throughout the litigation . . . [p]laintiff

   cannot create standing by referencing [a] later [occurring event].""MSPA v. Covington, 212 F.

   Supp. 3d 1250, 1258 (S.D. Fla. 2016)(citing Tucker v. Phyfer, 819 F.2d 1030, 1034 (11th Cir.

   1987)) (abrogated; other grounds)). "[T]hat subject-matter jurisdiction ‘depends on the state of

   things at the time of the action brought’ does not suggest a different interpretation. The state of

   things and the originally alleged state of things are not synonymous; demonstration that the

   original allegations were false will defeat jurisdiction."Rockwell v. U.S., 549 U.S. 457, 474-74

   (2007). "Article III standing must be determined as of the time at which the plaintiff's complaint

   is filed[.]" Hollywood v. Seminole, 641 F.3d 1259, 1265 (11th Cir. 2011)(affirming J. Dimitrouleas

   subject matter dismissal).

          Parties can amend jurisdictional allegations to fix technical defects, and conform them to

   existing facts. In contrast, Itamar cannot fix a standing problem that threatens the basic viability

   of its lawsuit. Itamar cannot "clean up" the fact it concealed a lack of standing for over a year by

   characterizing its issues as mere "technical" problems. Itamar's Original Complaint infects the



                                                      9
Case 0:20-cv-60719-WPD Document 167 Entered on FLSD Docket 08/17/2021 Page 10 of 15




    entirety of the proceeding. Jurisdiction will always be lacking, until dismissal and re-filing. Events

    occurring after a lawsuit is filed cannot cure a lack of standing at the time of filing.

            E.      The Court Should Prioritize Fixing Jurisdictional Problems Itamar is Solely
                    Responsible for in this Case Correctly, Over Itamar's Notions of Convenience.

            Itamar makes a policy argument echoed in other cases involving similar standing defects—

    what purpose is served by dismissing the lawsuit, knowing it would simply be refiled? Ensuring

    jurisdiction exists, for one. Article III standing must when a lawsuit is filed, through the end of the

    case. If Ectosense did not raise the issue now, Itamar could hypothetically scuttle jurisdiction even

    after trial. It doesn't matter if an event occurred after filing that creates standing. A lack of standing

    at the beginning of the lawsuit cannot be cured. "The rule is inflexible and without exception . . .

    [it] requires this court . . . to deny its own jurisdiction, and, in the exercise of its appellate power,

    that of all other courts of the United States[.]"Morris v. Gilmer, 129 U.S. 315, 325-26 (1889).

            Itamar complains Ectosense used PAT Marks on printed materials, maintains websites

    about Ectosense products which compare them to Itamar's products, gave presentations at a

    conference, and sell, promotes, or markets its product in the United States. Ectosense explained

    this was impossible. Ectosense had not sold goods to U.S. consumers when the lawsuit was filed.

    The activities described are not even actionable. "Websites hosted in the United States that d[o]

    not provide the ability for online ordering d[o] not provide subject matter jurisdiction." Chanel v.

    Handbag, 2021 WL 3060329, at *6 (S.D. Fla. 2021)(citing 11th Circuit), report and

    recommendation adopted, 2021 WL 3053396 (S.D. Fla. 2021). A "defendant's website [which]

    includes an explicit comparative advertisement" it is not actionable. Axiom, 522 F.3d at n.10.

    "Courts have noted that where, as here, a defendant simply expresses an intent to use a particular

    mark by filing an application with the PTO or by presenting an idea at a conference, these

    activities, without more, are not sufficient to constitute use in commerce."Combe, 309 F. Supp. 3d

                                                       10
Case 0:20-cv-60719-WPD Document 167 Entered on FLSD Docket 08/17/2021 Page 11 of 15




    at 419. Potucek v. Taylor, 738 F. Supp. 466 (M.D. Fla. 1990). Ectosense explains it did not

    disseminate printed materials in a way that satisfied the "use in commerce" requirement. Itamar

    mixed up documents not applicable to the U.S., and had also not alleged (or shown evidence) an

    Itamar mark was placed on the product at issue, or placed on written materials accompanying the

    product if applying a mark to the product is impracticable.

            Itamar also constructs a logic fallacy, and draws the hyperbolic conclusion that "[t]o ascribe

    any importance at all to these temporal qualifications [i.e., Ectosense's sworn testimony that no

    sales occurred prior to the filing of this lawsuit], this Court would have to agree that a defendant

    could never face liability for wrongful conduct initiated after the start of a lawsuit." [D.E. 145, pg.

    9]. This argument is premised on an incorrect legal assumption— that once an amendment occurs,

    the Court can never review whether standing existed when the lawsuit was filed. "The state of

    things and the originally alleged state of things are not synonymous; demonstration that the

    original allegations were false will defeat jurisdiction. "Rockwell, 549 U.S. at 474-74. Itamar

    asserts Ectosense cited a case supporting Itamar's argument only the "operative" pleading should

    be examined. Itamar is badly-misreading the case, and Ectosense's arguments. Logan v. IRS, 2018

    WL 3067892, *5 (M.D. Fla. 2018). Logan holds a plaintiff must have standing to assert a claim

    upon filing; to determine if standing existed, the Court looks to the circumstances existing at the

    time of the first pleading containing the cause of action; and if no standing existed when the claim

    was brought, lack of standing cannot be retroactively cured. Id. Logan does not hold only the

    operative pleading matters. Standing must exist at all times in a lawsuit— All the pleadings matter.

                              CONCLUSION AND RELIEF REQUESTED

            Ectosense requests the Court fix Itamar's standing problem; force Itamar to acknowledge

    its false allegations of standing; dismiss this case; retain jurisdiction to determine entitlement to,

    and the amount of, reasonable attorney's fees; and issue all other relief to which it is justly entitled.
                                                       11
Case 0:20-cv-60719-WPD Document 167 Entered on FLSD Docket 08/17/2021 Page 12 of 15




                                      Respectfully submitted,

                                       /s/ B. George Walker
                                       B. George Walker, Esq. (FL Bar No. 0071049)
                                       Tripp Scott PA
                                       Counsel for Ectosense nv




                                        12
Case 0:20-cv-60719-WPD Document 167 Entered on FLSD Docket 08/17/2021 Page 13 of 15




                                   CERTIFICATE OF SERVICE

            Counsel for Ectosense nv hereby certifies that on the 17th day of August 2021, I
    electronically filed the foregoing document via cm/ecf and served this document on all counsel of
    record as listed in the Service List below.
                                                                Counsel for Ectosense nv:

                                                               /s/ B. George Walker

                                                               Paul O. Lopez, Esq.
                                                               Florida Bar No. 983314
                                                               pol@trippscott.com (primary)
                                                               eservice@trippscott.com (secondary)
                                                               sxc@trippscott.com (secondary)
                                                               Seth J. Donahoe, Esq.
                                                               Florida Bar No. 1004133
                                                               sjd@trippscott.com (primary)
                                                               sgc@trippscott.com (secondary)
                                                               B. George Walker, Esq.
                                                               FL Bar No. 0071049
                                                               bgw@trippscott.com (primary)
                                                               Tripp Scott, P.A.
                                                               110 SE 6th Street, 15th Floor
                                                               Fort Lauderdale, FL 33301
                                                               Telephone: (954) 525-7500
                                                               Telefax: (954) 761-8475




                                         SERVICE LIST
                                    CASE NO: 20-cv-60719-WPD

     Counsel for Plaintiff:                          Counsel for Defendant ECTOSENSE:

     LAURA GANOZA, ESQ.                              PAUL O. LOPEZ, ESQ.
     Florida Bar No. 0118532                         eservice@trippscott.com (primary)
     lganoza@foley.com                               pol@trippscott.com (secondary)
     atownsend@foley.com                             sxc@trippscott.com (secondary)
     HAWWI EDAO, ESQ.                                SETH J. DONAHOE, ESQ.

                                                   13
Case 0:20-cv-60719-WPD Document 167 Entered on FLSD Docket 08/17/2021 Page 14 of 15




    Florida Bar No. 1026550                eservice@trippscott.com (primary)
    hedao@foley.com                        sjd@trippscott.com (secondary)
    hmoreno@foley.com                      sgc@trippscott.com (secondary)
    FOLEY & LARDNER LLP                    B. GEORGE WALKER, ESQ.
    One Biscayne Tower, Suite 1900         bgw@trippscott.com
    2 South Biscayne Boulevard             sxc@trippscott.com
    Miami, Florida 33131                   cab@trippscott.com
    (305) 482-8400                         Tripp Scott, P.A.
    (305) 482-8600 (fax)                   110 SE 6th Street, 15th Floor
                                           Fort Lauderdale, FL 33301
    Co-Counsel for Plaintiff:              Telephone: (954) 525-7500
                                           Telefax: (954) 761-8475
    JESSICA N. WALKER, ESQ.
    jwalker@foley.cOM
    FOLEY & LARDNER LLP                    Co-Counsel for Defendant ECTOSENSE:
    555 South Flower Street, Suite 3300
    Los Angeles, CA 90071-2418             Stephen Baird, Esq.
    (213) 972-4675                         (pro hac vice to be filed)
                                           GREENBERG TRAURIG, LLP
    GENE KLEINHENDLER, ESQ.                90 South 7th St., Suite 3500
    gene@gk-ad.com                         Minneapolis, MN 55402
    ANNA ADAMSKY, ESQ.                     bairds@gtlaw.com
    anna@gk-ad.com
    GK ADVISORY                            Paul B. Ranis, Esq.
    72 Ahad Haam St.                       Florida Bar No. 64408
    Tel Aviv 6520512, Israel               GREENBERG TRAURIG, P.A.
    (972) 3-735-6168                       401 E. Las Olas Boulevard, Suite 2000
                                           Fort Lauderdale, Florida 33301
                                           ranisp@gtlaw.com
                                           scottlaw@gtlaw.com
                                           FLService@gtlaw.com

                                           Counsel for VirtuOx Inc.

                                           Jonathan B. Morton
                                           Florida Bar No. 956872
                                           Jonathan.Morton@klgates.com
                                           K&L Gates LLP
                                           Southeast Financial Center
                                           200 South Biscayne Boulevard, Suite 3900
                                           Miami, Florida 33131-2399
                                           Telephone: 305-539-3357

                                           Darlene F. Ghavimi, Admitted Pro Hac Vice
                                           Texas Bar No. 24072114
                                           Darlene.Ghavimi@klgates.com

                                          14
Case 0:20-cv-60719-WPD Document 167 Entered on FLSD Docket 08/17/2021 Page 15 of 15




                                          Stewart Mesher, Admitted Pro Hac Vice
                                          Texas Bar No. 24032738
                                          Stewart.Mesher@klgates.com
                                          K&L GATES LLP
                                          2801 Via Fortuna Suite 350
                                          Austin, Texas 78746-7568
                                          Telephone: (512) 482-6919




                                        15
